      Case 3:19-cv-01601-SALM Document 32 Filed 07/02/20 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
JOHN CHRISTOPHER WOJTASZEK    :         Civ. No. 3:19CV01601(SALM)
                              :
v.                            :
                              :
ANDREW M. SAUL,               :         July 2, 2020
COMMISSIONER, SOCIAL          :
SECURITY ADMINISTRATION       :
                              :
------------------------------x

   ORDER GRANTING PLAINTIFF’S APPLICATION FOR ATTORNEY’S FEES IN
                    ACCORDANCE WITH STIPULATION

     Plaintiff John Christopher Wojtaszek (“plaintiff”) filed an

application for Supplemental Security Income on August 26, 2016,

alleging disability beginning on June 1, 2011. See Certified

Transcript of the Administrative Record, Doc. #18, compiled on

July 29, 2019, (hereinafter, collectively, “Tr.”) at 193-201.

Plaintiff’s application was denied initially on February 24, 2017,

see Tr. 109-12, and upon reconsideration on June 29, 2017. See Tr.

117-19. On April 20, 2018, plaintiff, represented by Attorney

Dennis G. Ciccarillo, appeared and testified at a hearing before

Administrative Law Judge (“ALJ”) Michael McKenna. See generally

Tr. 49-80. On September 12, 2018, the ALJ issued an unfavorable

decision. See Tr. 8-29. On September 6, 2019, the Appeals Council

denied plaintiff’s request for review, thereby making the ALJ’s

September 12, 2018, decision the final decision of the

Commissioner. See Tr. 1-5.


                                    1
      Case 3:19-cv-01601-SALM Document 32 Filed 07/02/20 Page 2 of 6



     Plaintiff, represented by Attorney Ciccarillo, timely

appealed that decision to this Court on October 11, 2019. See Doc.

#1. On June 11, 2020, the undersigned granted defendant’s motion

for voluntary remand, and granted, in part, plaintiff’s motion to

reverse the decision of the Commissioner. See Doc. #27. Judgment

entered on that same date. [Doc. #28].

     On June 16, 2020, the parties filed a “Stipulation and Order

to Award Attorney Fees & Cost” (“Stipulation”). [Doc. #29].

Thereafter, in response to an Order of the Court [Doc. #30],

plaintiff’s counsel filed an accounting of the attorney’s fees

sought, along with an application for an award of attorney’s fees.

[Doc. #31].

     Although the parties have reached an agreement as to the

appropriate award of fees in this matter, the Court is obligated

to review the fee application and determine whether the proposed

fee award is reasonable. “[T]he determination of a reasonable fee

under the EAJA is for the court rather than the parties by way of

stipulation.” Pribek v. Sec’y, Dep’t of Health & Human Servs., 717

F. Supp. 73, 75 (W.D.N.Y. 1989) (citation and quotation marks

omitted); see also Design & Prod., Inc. v. United States, 21 Cl.

Ct. 145, 152 (1990) (holding that under the EAJA, “it is the

court’s responsibility to independently assess the appropriateness

and measure of attorney’s fees to be awarded in a particular case,

whether or not an amount is offered as representing the agreement


                                    2
      Case 3:19-cv-01601-SALM Document 32 Filed 07/02/20 Page 3 of 6



of the parties in the form of a proposed stipulation”). The Court

therefore has reviewed plaintiff’s itemization of hours incurred

to determine whether the stipulated amount is reasonable.

     For the reasons set forth herein, the Court APPROVES and SO

ORDERS the parties’ Stipulation [Doc. #29], and GRANTS the

Application for Award of Attorney’s Fees Pursuant to the Equal

Access to Justice Act, 28 U.S.C. §2412(d) [Doc. #31], for the

stipulated amount of $8,049.55.

                               DISCUSSION

     A party who prevails in a civil action against the United

States may seek an award of fees and costs under the Equal Access

to Justice Act (“EAJA” or the “Act”), 28 U.S.C. §2412, the purpose

of which is “to eliminate for the average person the financial

disincentive to challenging unreasonable government actions.”

Commissioner, I.N.S. v. Jean, 496 U.S. 154, 163 (1990) (citing

Sullivan v. Hudson, 490 U.S. 877, 883 (1989)). In order for an

award of attorney’s fees to enter, this Court must find that (1)

the plaintiff is a prevailing party, (2) the Commissioner’s

position was without substantial justification, (3) no special

circumstances exist that would make an award unjust, and (4) the

fee petition was filed within thirty days of final judgment. See

28 U.S.C. §2412(d)(1)(B).

     In the itemization of the hours incurred in prosecuting this

matter, plaintiff’s attorney claims fees for 48.7 hours of work.


                                    3
      Case 3:19-cv-01601-SALM Document 32 Filed 07/02/20 Page 4 of 6



See Doc. #31-1 at 6. The parties have reached an agreement under

which defendant would pay $8,049.55 in fees, which represents 38.6

hours of attorney time. See Doc. #31-1 at 3. Counsel for plaintiff

represents that this amounts to an hourly fee of $206.84 for 7.4

hours of work performed in 2019, and $208.94 for 31.2 hours of

work performed in 2020. See id. at 2. It is plaintiff’s burden to

establish entitlement to a fee award, and the Court has the

discretion to determine what fee is “reasonable.” Hensley v.

Eckerhart, 461 U.S. 424, 433, 437 (1983) (interpreting 42 U.S.C.

§1988, which allows a “prevailing party” to recover “a reasonable

attorney’s fee as part of the costs”).1 This Court has a duty to

review plaintiff’s itemized time log to determine the

reasonableness of the hours requested and to exclude hours “that

are excessive, redundant, or otherwise unnecessary[.]” Id. at 434.

“Determining a ‘reasonable attorney’s fee’ is a matter that is

committed to the sound discretion of a trial judge.” J.O. v.

Astrue, No. 3:11CV01768(DFM), 2014 WL 1031666, at *1 (D. Conn.

Mar. 14, 2014) (quoting Perdue v. Kenny A., 559 U.S. 542, 558

(2010)).

     Here, the Court finds that plaintiff has satisfied the

requirements of 28 U.S.C. §2412(d)(1)(B), and that an award of




1 The “standards set forth in [Hensley] are generally applicable in
all cases in which Congress has authorized an award of fees to a
‘prevailing party.’” Hensley, 461 U.S. at 433 n.7.

                                    4
      Case 3:19-cv-01601-SALM Document 32 Filed 07/02/20 Page 5 of 6



fees may enter. Specifically, the Court finds that: (1) plaintiff

is a prevailing party in light of the Court’s ruling remanding

this matter for further administrative proceedings; (2) the

Commissioner’s position was without substantial justification; (3)

on the current record, no special circumstances exist that would

make an award unjust; and (4) the fee petition was timely filed.

See 28 U.S.C. §2412(d)(1)(B). The Court next turns to the

reasonableness of the fees sought.

     In this case, plaintiff’s counsel seeks payment for 38.6

hours of work, reduced from the total 48.7 hours actually

incurred. See Docs. #29, #31. The administrative transcript in

this case was comprised of 1,324 pages and plaintiff’s counsel

submitted a thorough and well-reasoned brief. The Court finds the

time reasonable for the work claimed, including the: preparation

of the Complaint [Doc. #1]; review of the administrative

transcript [Doc. #18]; preparation of the motion to reverse [Doc.

#20]; preparation of the statement of material facts [Doc. #20-1];

preparation of the response to defendant’s motion for remand [Doc.

#22]; and preparation for, and appearance at, oral argument [Doc.

#23]. Cf. Rodriguez v. Astrue, No. 3:08CV00154(JCH)(HBF), 2009 WL

6319262, at *3 (D. Conn. Sept. 3, 2009) (“Relevant factors to

weigh include the size of the administrative record, the

complexity of the factual and legal issues involved, counsel’s

experience, and whether counsel represented the claimant during


                                    5
         Case 3:19-cv-01601-SALM Document 32 Filed 07/02/20 Page 6 of 6



the administrative proceedings.” (citations and quotation marks

omitted)); see also Lechner v. Barnhart, 330 F. Supp. 2d 1005,

1012 (E.D. Wis. 2004); cf. Barbour v. Colvin, 993 F. Supp. 2d 284,

291 (E.D.N.Y. 2014). The Court further finds that the 38.6 hours

claimed is reasonable; “[c]ourts throughout the Second Circuit

have consistently found that routine Social Security cases

require, on average, between [twenty] and [forty] hours of

attorney time to prosecute.” Poulin v. Astrue, No.

3:10CV01930(JBA)(JGM), 2012 WL 264579, at *3 (D. Conn. Jan. 27,

2012) (citations and quotation marks omitted); Cobb v. Astrue, No.

3:08CV01130(MRK)(WIG), 2009 WL 2940205, at *3 (D. Conn. Sept. 2,

2009).

        Accordingly, the Court finds that the stipulated time is

reasonable, particularly in light of the parties’ agreement, which

adds weight to the claim of reasonableness. Therefore, an award of

$8,049.55 in fees is appropriate. Accordingly, the Court APPROVES

and SO ORDERS the parties’ Stipulation [Doc. #29], and GRANTS the

Application for Award of Attorney’s Fees Pursuant to the Equal

Access to Justice Act, 28 U.S.C. §2412(d) [Doc. #31], for the

stipulated amount of $8,049.55.

     SO ORDERED at New Haven, Connecticut this 2nd day of July,

2020.

                                    /s/                  .
                              Hon. Sarah A. L. Merriam
                              United States Magistrate Judge


                                       6
